UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7211


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERRY GLENN JOSHUA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:02-cr-00028-RBS-FBS-1)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Glenn Joshua, Appellant Pro          Se. Randy Carl Stoker,
Assistant United  States Attorney,         Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry    Glenn    Joshua   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Joshua, No. 2:02-cr-00028-RBS-

FBS-1 (E.D. Va. July 21, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                     2